527 F.2d 1344
UNITED STATES of America, Plaintiff-Appellant,v.Samuel F. MANISCALCO, Jr., Steven Bertolino, Richard F.Murphy, Frank Musso, Guy Courtney, Walton Aucoin,and Joseph Carriles, Defendants-Appellees.
No. 74--4100.
United States Court of Appeals,Fifth Circuit.
March 5, 1976.

Gerald J. Gallinghouse, U.S. Atty., New Orleans, La., Roy Beene, Sp. Atty., U.S. Dept. of Justice, Thomas E. Rickhoff, Sp. Atty., New Orleans, La., for plaintiff-appellant.
Virgil M. Wheeler, Jr., New Orleans, La., for Maniscalco.
John E. Unsworth, Jr., New Orleans, La., for Courtney.
Michael O. Miranne, New Orleans, La., for Murphy.
Louis B. Merhige, New Orleans, La., for Aucoin.
Salvatore Panzeca, New Orleans, La., for Musso and Carriles.
F. Irvin Dymond, New Orleans, La., for Bertolino.
Before JONES, WISDOM and AINSWORTH, Circuit Judges.
PER CURIAM:


1
This case and United States v. Ladd, 5th Cir. 1976, 527 F.2d 1341 (74--3757), and United States v. Alfonso et al., 5th Cir. 1976, 527 F.2d 1343 (74--3776), decided this day, are companion cases.  The United States District Court for the Eastern District of Louisiana suppressed wiretap evidence on the ground that the wiretap order of January 7, 1971, was insufficient on its face.  The government appeals this ruling.


2
What was said in the Ladd case applies here.  The court erred in suppressing the evidence.  The judgment of the district court is reversed and remanded for further proceedings.


3
Reversed and remanded.